DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Nov. 24, 2021 has been entered. Claims 1, 8, 10, 21, 27 and 31-32 are pending. Claims 1, 10, 21 and 27 have been amended. Claims 31-32 are new.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, 21, 27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0097050 A1; April 26, 2012) in view of Savur et al. (US 2014/0308409 A1; Oct. 16, 2014) and McMillan (US Patent No. 6,658,994 B1; Dec. 9, 2003).
Regarding claims 1 and 21, Schaefer discloses a control system for a controlled atmosphere room for housing agricultural and horticultural commodities, wherein the control system comprises an enclosure having a controlled atmosphere room and a corresponding sampling enclosure that stores a bulk quantity of commodities (See Figures, [0006]-[0013]). 
With respect to the control system comprising a plurality of plurality of enclosures having plurality of controlled atmosphere rooms and a corresponding plurality of sampling enclosures, the examiner notes that adding more enclosures is merely an obvious variant over the prior art as it would allow for the control for more commodities at one time. 
As stated in MPEP 2144.04: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Schaefer teaches a control system as described above, and further teaches that the control system regulates the atmosphere within each enclosure. The control system 
Savur discloses a control system comprising a sensor and controller for controlling atmospheric gas within a container containing produce, wherein the sensor measures the atmospheric gas over time and causes the controller determine which valves need to be adjusted to regulate the atmospheric gas within the container over time. 
Therefore, it would have been obvious to have the control system of Schaefer comprise a sensor and controller as taught by Savur in order to effectively and efficiently control the atmospheric gas within the container of Schaefer. 
With respect to selecting commodities from among the enclosures based upon the detected change over time and delivering the selected commodities, McMillan discloses an assembly for storing and maintain food products at predetermined temperature and further includes a control system that ranks the shelf life of the stored food product to indicate the food product with the least amount of remaining shelf life (col 10 lines 30-40). 
It would have been obvious to one of ordinary skill in the art to have the control system of Schaefer rank and delivery commodities from the enclosure that have the least amount of remaining shelf life left (e.g. a determined rate of change of the respiratory value) as taught by McMillan. Doing so would prevent any commodity from being wasted within the enclosure. 

Shaefer teaches that the atmospheric measurements are performed in the enclosure with the controlled atmosphere room and sampling enclosure ([0006]-[0013]) over time, wherein the sampling enclosure can be temporarily isolated from the controlled atmosphere room ([0009]).
Regarding claim 8, as stated above, Schaefer teaches a control system that regulates the atmosphere within each enclosure. 
McMillan discloses an assembly for storing and maintain food products at predetermined temperature and further includes a control system that ranks the shelf life of the stored food product to indicate the food product with the least amount of remaining shelf life (col 10 lines 30-40). McMillian use predetermined criteria from computer-readable memory, including storing data and operator data.
It would have been obvious to one of ordinary skill in the art to have the control system of Schaefer select and delivery commodities from the enclosure that have the least amount of remaining shelf life lest as taught by McMillan. Doing so would prevent any commodity from being wasted within the enclosure. 
Regarding claims 10 and 27, Schaefer discloses that the sampling enclosure is contained within a controlled atmospheric room (See Figures, [0006]-[0013]).
Regarding claims 31-32, Schaefer further teaches that the measurments are performed over days, weeks, or some other period of time ([0011]), [0037]). Schaefer 
Therefore, it would have been obvious to one of ordinary skill in the art to perform the measurements over multiple months depending on the type of commodities being stored and/or the condition of the commodities in storage in order to ensure the commodities do not spoil. 


Response to Declaration
The Declaration under 37 CFR 1.132 filed Nov. 24, 2021 is insufficient to overcome the 103 rejection over Schaefer in view of Savur and McMillan as set forth in the last Office action.
Applicant has presented a table and graph to show unexpected results regarding the ranking system. Applicant states that LabPod 1 was maintained at 0.45% O2 and 0.40% CO2, while LabPod 2 was maintained at 0.90% O2 and 4.9% CO2. Applicant states that LabPod 2 had a lower respiration rate from Sept. 2020 until Jan. 2021, but increased by 30% from Jan. 2021 to March 2021, indicating internal browning. Applicant further states that the lower respiration rate in LabPod 1 indicated that the conditions in LapPod 1 were better for long-term storage. 
This data is not sufficient enough to overcome the current rejection. It appears as though the O2 and CO2 conditions affect the respiration in the pods. The two pods compared in the Declaration were maintained at different conditions. Therefore, it is not clear how much the conditions played a part in the ranking system. Why were the pods 
The claims do not reflect any sort of maintaining O2 and CO2 levels in the pods. Therefore, the results provided in the Declaration are not commensurate in scope with the claims. 
The claims are directed towards a ranking system to select commodities having a higher respiration rate, however, it is not clear how the ranking system works when the pods are maintained at different conditions.
For the reasons stated above, the Declaration is not found persuasive. 


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 6-9 that none of the prior art references fail to teach a controller ranking and selecting commodities for delivery from among multiple storage enclosures based on a respiration rate measured over time. 
This is not found persuasive as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner recognizes that Schaefer fails to teach ranking and selecting. Schaefer however, teaches measuring O2 and CO2 values to determine the respiration 
McMillan discloses an assembly for storing and maintain food products at predetermined temperature and further includes a control system that ranks the shelf life of the stored food product to indicate the food product with the least amount of remaining shelf life (col 10 lines 30-40). 
While McMillan teaches that the food products are prepared food, McMillan teaches that it is known in the art to provide a controlled system that ranks, selects and deliver a food item based on the shelf life of the food product. 
Therefore, the combination of the prior art references teach that it is known in the art to monitor the respiration rate of commodities storage in controlled atmosphere enclosures and rank the commodities based upon shelf life, which would be the commodities having a higher respiration rate. 
Therefore, this argument is not found persuasive as the claimed method steps are known in the art. 
Regarding applicant’s arguments with respect to the Declaration, applicant has presented a table and graph to show unexpected results regarding the ranking system. Applicant states that LabPod 1 was maintained at 0.45% O2 and 0.40% CO2, while LabPod 2 was maintained at 0.90% O2 and 4.9% CO2. Applicant states that LabPod 2 had a lower respiration rate from Sept. 2020 until Jan. 2021, but increased by 30% from Jan. 2021 to March 2021, indicating internal browning. Applicant further states that the 
This data is not sufficient enough to overcome the current rejection. It appears as though the O2 and CO2 conditions affect the respiration in the pods. The two pods compared in the Declaration were maintained at different conditions. Therefore, it is not clear how much the conditions played a part in the ranking system. Why were the pods maintained at different conditions? If LapPod 1 had better conditions, shouldn’t every pod be maintained at such conditions? If the two pods were maintained at the same conditions, would the same results occur? 
The claims do not reflect any sort of maintaining O2 and CO2 levels in the pods. Therefore, the results provided in the Declaration are not commensurate in scope with the claims. 
The claims are directed towards a ranking system to select commodities having a higher respiration rate, however, it is not clear how the ranking system works when the pods are maintained at different conditions.
For the reasons stated above, the 103 rejection is maintained. 






Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE A COX/Primary Examiner, Art Unit 1791